*1071OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Though the prosecutor’s summation comment suggesting that the defendant may have engaged in other criminal conduct was prejudicial in nature, the Trial Judge’s lucid curative instructions to the jury, .following which neither any further objection nor any request for a mistrial was made, must be deemed to have corrected the error to the defendant’s satisfaction.
The other prosecutorial summation statements to which defendant has drawn our attention went without objection at all. Consequently, they are not preserved for our review (CPL 470.05, subd 2; People v Utley, 45 NY2d 908). Had the summation excesses assumed due process proportions depriving defendant of his constitutional right to a fair trial and had they been preserved, the harmless error doctrine, on which the Appellate Division relied, would, of course, have been inapplicable (see People v Crimmins, 36 NY2d 230, 237-238; People v Savvides, 1 NY2d 554).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.